IN THE SUPREME COURT OF THE STATE OF NEVADA


                IN THE MATTER OF DISCIPLINE OF                         No. 84846
                THOMAS S. SHADDIX, BAR NO. 7905

                                                                             FILE


                                         ORDER OF SUSPENSION
                            This is an automatic review of a Southern Nevada Disciplinary
                Board hearing panel's recommendation that attorney Thomas S. Shaddix
                be suspended from the practice of law for six months and one day based on
                violations of RPC 1.4 (communication) and RPC 8.1 (bar disciplinary
                matters). Because no briefs have been filed, this matter stands submitted
                for decision based on the record. SCR 105(3)()).
                            The State Bar has the burden of showing by clear and
                convincing evidence that Shaddix committed the violations charged. See In
                re Discipline of Drakulich, 111 Nev. 1556, 1566, 908 P.2d 709, 715 (1995).
                Here, however, the facts and charges alleged in the complaint are deemed
                admitted because Shaddix failed to answer the complaint and a default was
                entered.   SCR 105(2).    The record therefore establishes that Shaddix
                violated the above-referenced rules by failing to inform a client of a fine
                imposed after Shaddix entered a guilty plea to a traffic violation on the
                client's behalf and failing to respond to the client's multiple attempts to
                contact Shaddix. Shaddix also failed to adequately respond to the Bar's
                requests for information regarding the client's grievance.
                            Turning to the appropriate discipline, we review the hearing
                panel's recommendation de novo.          SCR 105(3)(b).       Although we

SUPREME COURT
         OF
      NEVADA


(0) I 447A
                                                                             7 Z-2 qgol
                   must . . . exercise independent judgment," the panel's recommendation is
                   persuasive. In reDiscipline of Schaefer, 117 Nev. 496, 515, 25 P.3d 191, 204
                   (2001). In determining the appropriate discipline, we weigh four factors:
                   "the duty violated, the lawyer's mental state, the potential or actual injury
                   caused by the lawyer's misconduct, and the existence of aggravating or
                   mitigating factors." In re Discipline of Lerner, 124 Nev. 1232, 1246, 197
                   P.3d 1067, 1077 (2008).
                               The above actions violated the duties Shaddix owed to his
                   client, the legal system, and the profession. His mental state was knowing,
                   and his actions caused minimal actual injury but had the potential to cause
                   further injury.   In particular, if the client had not discovered the fine
                   through other means, her failure to pay could have resulted in a warrant
                   being issued for her arrest. And the profession is harmed whenever an
                   attorney refuses to participate in the disciplinary process. The baseline
                   sanction for Shaddix's misconduct, before considering aggravating and
                   mitigating circumstances, is suspension.           See Standards for Imposing
                   Lawyer Sanctions, Compendium of Professional Responsibility Rules and
                   Standards, Standards 4.42(a) & 7.2 (Am. Bar Ass'n 2017) (recommending
                   suspension when "a lawyer knowingly fails to perform services for a client
                   and causes injury or potential injury to a client" and when "a lawyer
                   knowingly engages in conduct that is a violation of a duty owed as a
                   professional and causes injury or potential injury to a client, the public, or
                   the legal system").    The panel found, and the record supports, three
                   aggravating   circumstances     (prior       disciplinary   offenses,   bad   faith

                   obstruction of the disciplinary proceeding by intentionally failing to comply
                   with rules or orders, and substantial experience in the practice of law) and
                   one mitigating circumstance (absence of a dishonest or selfish motive). The

SUPREME COURT
       OF
     NEVADA
                                                            2
(0) I 947A .4aPb
                prior disciplinary offenses involving similar rule violations is a particularly
                compelling aggravating circumstance in this matter. Considering all the
                factors, we conclude the recommended suspension is sufficient to serve the
                purpose of attorney discipline. See State Bar of Nev. v. Claiborne, 104 Nev.
                115, 219, 756 P.2d 464, 531-32 (1988) (observing the purpose of attorney
                discipline is to protect the public, the courts, and the legal profession).
                            Accordingly, we hereby suspend attorney Thomas S. Shaddix
                from the practice of law in Nevada for a period of six months and one day.
                This suspension shall run consecutive to the suspension imposed in In re
                Discipline of Shaddix, No. 84263, 2022 WL 3147800 (Nev. Aug. 4, 2022)
                (Order of Suspension). Shaddix shall also pay the costs of the disciplinary
                proceedings, including $2,500 under SCR 120, within 30 days from the date
                of this order. The parties shall comply with SCR 115 and SCR 121.1.
                            It is so ORDERED.



                                                                     C.J.
                                         Parraguirre


                  b 1 0-• 6,44A-1          , J.                                           J.
                Hardesty                                    Stiglich
                   a ki
                                             J.                                           J.
                Cadish                                      Silver




                Pickering                                   Herndon




SUPREME COURT
        OF
     NEVADA
                                                       3
(0) I947A
                cc:   Chair, Southern Nevada Disciplinary Board
                      Law Office of Thomas S. Shaddix
                      Bar Counsel, State Bar of Nevada
                      Executive Director, State Bar of Nevada
                      Admissions Office, U.S. Supreme Court




SUPREME COURT
        OF
     NEVADA
                                                  4
(0) I947A